Memorandum. In each case the order appealed from should be affirmed. In People v. Crafton, the report of the medical examination conducted pursuant to the requirements of section 207 of the Mental Hygiene Law was before the court and addiction admitted by the defendant when the prison sentence for which he had bargained was imposed; and arraignment and hearing in literal compliance with section 208 of the Mental Hygiene Law were, therefore, unnecessary. The record in People v. Marañes — differing significantly from that in Crafton — does not satisfactorily demonstrate that either the fact of addiction or the history of the defendant’s addiction was established before, and considered by, the sentencing court.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur in memorandum.
In each case: Order affirmed.